Name: Commission Regulation (EEC) No 936/90 of 10 April 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/38 Official Journal of the European Communities 12. 4. 90 COMMISSION REGULATION (EEC) No 936/90 of 10 April 1990 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid ("*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 of food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 3 500 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 April 1990. For the Commission Ray MAC SHARRY Member- of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6. 1989, p. 1 . (3) OJ No L 136, 26 . 5. 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . \ 12. 4. 90 Official Journal of the European Communities No L 96/39 ANNEX LOTS A and B 1 . Operations No ('): 173/90 and 174/90 2. Programme : 1989 3. Recipient : Bolivia 4. Representative of the recipient (2) : Ingeniero Enrique Vargas, Superintendente de AADAA, Calle General Arteaga n ° 130 Casilla Postal 1437, Arica (Chile); telex 221043, tel . 52 780 5. Place or country of destination : Bolivia 6 . Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) f7) (8) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA6) ^ 8 . Total quantity : 2 555 tonnes (3 500 tonnes of cereals) 9 . Number of lots : two Lot A : 1 000 tonnes, La Paz ; Lot B : 1 555 tonnes, OrUro 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2.b) :  marking on the bags in letters at least 5 cm high :  Lot A : 'ACCIÃ N N ° 173/90 / HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N GRATUITA'  Lot B : 'ACCIÃ N N ° 174/90 / HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N GRATUITA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient : Arica 15. Port of landing ;  16. Address of the warehouse and, if appropriate, port of landing :  Lot A : Ofinaal, Sr. Angel Castro Canabria, Jefe Almacenes Ofinaal, ProlongaciÃ ³n Cordero n ° 223 (San Jorge), La Paz ; tel. 36 40 51 ;  Lot B : Ofinaal, Sr. Alberto Arrazola, Jefe regional Ofinaal, Barrio servicio nacional de caminos n ° 76, Oruro ; tel. 40 191 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  31 . 5 . 1990 18 . Deadline for the supply : 31 . 7. 1990 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 30 . 4. 1990, at 12 noon 21 . In the case of a second invitation to tenders (a) deadline for the submission of tenders : 15.-5. 1990, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 6. 1990 (c) deadline for the supply : 15 . 8 . 1990 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi,B-1049 Bruxelles, telex AGREC 22037 B or 25670 B 25 . Refund payable on request by the successful tenderer (6) : refund applicable on 17. 4. 1990 fixed by Commission Regulation (EEC) No 800/90 (OJ No L 85, 31 . 3. 1990, p. 27) No L 96/40 Official Journal of the European Communities 12. 4 . 90 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : Mr Boselli, Delegation CEE, Calle Orinoco, Las Mercedes, Ap. 768076 Las Americas 1061 A, CARACAS, Venezuela ; telex 27298 VC. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of deli ­ very. (8) The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery.